Shields, Justice, delivered the opinion of the court: [* 200] The declaration in assumpsit avers an undertaking on the part of the appellants to pay a certain sum in current bank notes. Two pleas were interposed; one averred a general notice to pay deposits in nothing but notes of the Bank of Illinois, and a tender of such notes. A demurrer was sustained to this plea. The other avers a tender of such notes, with the additional averment, that they were current at the time. Issue was joined on this plea, and judgment rendered against the appellants for $350.50 damages and costs. The decision of the court below in sustaining the demurrer to the first plea, is assigned for error. The plea is defective in not averring that the notes tendered were current at the time of tender. The general notice set forth in the plea does not change the nature of the special undertaking to pay in current notes. The demurrer was properly sustained. The judgment below is affirmed with costs. Judgment affirmed.